UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 1, 2008 Safeguard Scientifics, Inc. (Exact Name of Registrant as Specified in Charter) Pennsylvania 1-5620 23-1609753 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 435 Devon Park Drive, Building 800, Wayne, PA 19087 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code 610-293-0600 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM Results of Operations and Financial Condition On April 1, 2008, Safeguard Scientifics, Inc. (the “Registrant”) issued a press release setting forth the Registrant’s financial information for the fourth quarter and year ended December 31, 2007.A copy of the Registrant’s press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”) or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated April 1, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Safeguard Scientifics, Inc. Dated: April 1, 2008 By: BRIAN J. SISKO Brian J. Sisko Senior Vice President and General Counsel
